DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is an Allowability Notice in response to amendment filed on 18 December 2020.  The present application claims 1-9, 16, 17, 23, 30-33 & 75, submitted on 18 December 2020 are pending. Applicants’ cancelation of claims 10-15, 18-22, 24-29 & 34-74, indicated on 18 December 2020 has been acknowledged.

Drawings
The drawings were received on 13 April 2017.  These drawings are acceptable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Charles Cappellari on 25 March 2021.
The application has been amended as follows: 
Regarding claim 23, on line 01 of the claim, “The assembly of claim 22,” should be “The assembly of claim 1,”.

Allowable Subject Matter
Claims 1-9, 16, 17, 23, 30-33 & 75 are allowed. Independent Claim 1 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Reasons for Allowance
The amended Claim 1 includes, amongst other limitations, an assembly for storing sample processing consumables comprising a cover consisting of a cover cavity that is releaseably coupled to a tray. The tray comprising a plurality of wells defined in the first tray surface. The plurality of wells comprise a first subset of wells containing a first type of sample processing consumable and second subset of wells containing a second type of sample processing consumable. Such a press fit cover that covers a tray comprising a plurality of wells that consist of a first and second subset of wells for storing different sample processing consumables are not disclosed or suggested by the prior art. 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/XAVIER A MADISON/Examiner, Art Unit 3731                 

/ROBERT F LONG/Primary Examiner, Art Unit 3731